EXHIBIT23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Peregrine Pharmaceuticals, Inc. 2009 Stock Incentive Plan of our reports dated July 14, 2009, with respect to the consolidated financial statements and schedule of Peregrine Pharmaceuticals, Inc. included in its Annual Report (Form 10-K) for the year ended April 30, 2009, and the effectiveness of internal control over financial reporting of Peregrine Pharmaceuticals, Inc., filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Orange County, California December
